Charles Thorn v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-420-CR





CHARLES THORN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 8 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Charles Thorn appeals from the trial court’s interlocutory order denying his motion to suppress.  The denial of a motion to suppress may not be appealed until after the final judgment is entered.
(footnote: 2)  No final judgment had been entered in this case as of the date the notice of appeal was filed.  Because we were concerned that we had no jurisdiction over this interlocutory appeal, we sent a letter to Appellant on September 22, 2004, requesting a response showing grounds for continuing the appeal.  We received no response.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 3)
								PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: December 9, 2004

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:McKown v. State
, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).


3:See
 
Tex. R. App. P.
 43.2(f).